Citation Nr: 1715969	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher evaluation for a psychiatric disorder, categorized as major depressive disorder, and anxiety disorder with alcohol dependence, initially rated 30 percent from June 3, 2009 to December 20, 2015, and 70 percent since December 21, 2015.  

2. Entitlement to a higher rating than 10 percent for retropatellar pain syndrome, right knee. 

3. Entitlement to a higher rating than 10 percent for retropatellar pain syndrome, left knee.  

4. Entitlement to a higher initial evaluation for degenerative joint disease, lumbar spine, currently rated at 10 percent.  

5. Entitlement to an earlier effective date than December 21, 2015 for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL
 
The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION 

The Veteran served on active duty from October 1991 to August 1995, and from April 2001 to June 2009.

This case is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Muskogee, Oklahoma.  A videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board in September 2012.  Whereas the VLJ who conducted that hearing has since retired from the Board, the Veteran was given the opportunity of a new hearing in this matter, which by November 2016 return correspondence he declined.  (By this action, the Veteran also withdrew a prior hearing request for claim for increased rating for lumbar spine disorder, and that claim is being withdrawn.) 

By a December 2014 decision and remand, the Board reopened, and granted the claim of service connection for low back disorder.  The remaining issues for increased rating were remanded.  Thereafter, a February 2016 RO rating decision increased to 70 percent the evaluation for the psychiatric disorder, effective December 21, 2015.  The Veteran's appeal for still higher schedular evaluation continues on appeal, absent an express withdrawal of the claim.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

There is currently also a claim on appeal pending for entitlement to earlier effective date for TDIU.  The Regional Office has issued a January 2017 Statement of the Case (SOC) denying the claim, and the Veteran filed a timely Substantive Appeal (VA Form 9) perfecting an appeal.     

The claims of increased rating for right and left knee disorders, and earlier effective date for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On September 2, 2016, prior to the promulgation of a decision upon the claim for increased rating for degenerative joint disease, lumbar spine, the Board received written notification from the Veteran's representative that withdrawal of this matter on appeal is requested.

2. For initial rating period prior to December 21, 2015, the service-connected psychiatric disorder demonstrated occupational and social impairment with reduced reliability and productivity, including anxiety, concentration problems, and mood disturbance.  However, the impairment did not approach the level of occupational and social impairment with deficiencies in most areas.

3. Since December 21, 2015, the Veteran has not had total occupational and social impairment.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim on appeal for increased rating, degenerative joint disease of the lumbar spine, by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. When resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial 50 percent rating for service-connected psychiatric disorder from June 3, 2009 to December 20, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

3. The criteria are not met to establish higher than a 70 percent rating since  December 21, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim Withdrawn from Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative   has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Increased Rating for a Psychiatric Disorder

VCAA Duties to Notify and Assist

With regard to the claim for increased rating, psychiatric disorder, the Board finds VA's duty to notify was satisfied by February 2010 correspondence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been fulfilled through obtaining VA and private outpatient medical records, as well as providing Compensation and Pension examination.  See 38 C.F.R. § 4.1.  A computer database record confirms that the Veteran does not receive disability benefits from the Social Security Administration (SSA), as would have required obtaining medical records from that agency.  The Veteran himself has provided correspondence.  A Board videoconference hearing was held.  When informed that the VLJ who had conducted that hearing had since retired, the Veteran indicated in response that he did not want another hearing.  At this time, there is no indication of further relevant evidence or information to obtain.  The Board will proceed to a decision.

Factual Background and Analysis

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

This claim is for higher initial rating, since the June 3, 2009 effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

According to VA's General Rating Formula for Mental Disorders, a 0 percent (noncompensable) evaluation is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. §  4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

Reviewing evidence, the report of September 2009 private consult with a general practitioner physician indicates that regarding psychiatric symptoms, the Veteran was positive for anxiety, depression, feelings of stress, difficulty concentrating and sleep disturbance.  He was negative personality change or suicidal thoughts.  

By April 2010 statement, the Veteran described depression, anxiety and panic attacks.  

At his June 2010 VA examination, the Veteran stated he had become depressed after breaking his left wrist and having wrist surgery, back in service.  He stated he was feeling useless "and could no longer function."  He had planned to make a career out of the military, up until the injury.  He began having anxiety with panic attacks after he began working at an armory post-service, where he had a highly negative supervisor whom he stated created a hostile work environment.  He voluntarily discharged from service as a result of his work experiences.  He did not sleep well and continued to have these problems.  He worked part time for his mother in her real estate business, and took Celexa for depression.  The Veteran described panic attacks.  He described symptoms of not sleeping well, lack of motivation or interest in doing things, lack of concentration and following through with things.  He said he had anxious thoughts.  The severity of the symptoms were moderate.  The symptoms were constant, continuous and ongoing.  He indicated the symptoms affected his total daily functioning.  He and his wife were very close, but he had a hard time in social situations.  His problems affected his work as he said there was lack of motivation.  He reported trouble sleeping for five years and insomnia.  He did not have a history of violent behavior.  He did not indicate a history of suicide attempts.  The medication for his condition was Celexa daily.  The response had been good.  There were no side effects.  He had not received psychotherapy for his mental condition within the past year.  He had not been hospitalized for psychiatric reasons.  He had not made any emergency room visits for his psychiatric problems.  Relationships with family members were stable.  There were no major changes in daily activities since the Veteran developed his mental condition.  There were social changes in that he basically did not have a social life except for spending time with his family.  The Veteran reported using alcohol multiple times per month, self-medicating to cope with problems.  

On mental status examination, the Veteran was a reliable historian.  Orientation was within normal limits.  His appearance and hygiene were appropriate and his behavior was appropriate.  The Veteran maintained good eye contact.  His affect and mood were normal.  His communication and speech were within normal limits.  The Veteran showed impaired attention and focus.  He had problems with focus and inattention especially when he was driving.  He had panic attacks less than once per week.  The attacks included feelings that he could not breathe or function.  There was no suspiciousness present.  There was no report of a history of delusions, there was no delusion observed.  There was no report of a history of hallucinations, there was no hallucination observed.  Obsessive compulsive behavior was absent.  Thought processes were appropriate and abstract thinking was normal.  The Veteran was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Memory was within normal limits.  He did not have suicidal or homicidal ideation.  During the interview the Veteran was talkative and polite.  

The diagnoses were anxiety disorder, major depression, and alcohol dependence.  According to the examiner, the symptoms of each mental disorder could be delineated from each other.  Depression symptoms included insomnia, low mood and motivation, and low self-esteem.  Anxiety disorder symptoms included episodic panic attacks, and feeling tense and anxious most of the time.  Alcohol abuse included altered state of consciousness.  Otherwise, the Veteran was considered capable of managing benefit payments in his own best interest.  He capable of managing his funds without help.  He did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/social and social relationships.  According to the examiner, the best description of the Veteran's psychiatric impairment is: psychiatric symptoms were controlled by continuous medication.  He had no difficulty understanding commands.  Based upon the examination, he needed to seek follow up treatment.  He required continuing medication and psychotherapy for both depression, anxiety, and alcohol abuse.  This information was conveyed to the Veteran during the examination.  He did not appear to pose any threat of danger or injury to himself or others.  

Records of VA outpatient treatment indicate, on a January 2011 consultation, the Veteran's reported depressive and anxiety symptoms seemed to have been exacerbated and worsened since a March 2009 motor vehicle accident.  He had "trouble driving" due to panic and anxiety.  He also admitted to experiencing some road rage and was very intolerant of other drivers when not perceived as driving how they should.  He had never been in any significant therapy or treatment with medications.  He stated he self-medicated with alcohol to promote sleep and decrease anxiety.  He indicated he was not suicidal or homicidal, and had not had any thoughts, plan or intent to harm himself.  He had been reckless with his driving at times, triggered by anger at other drivers.  He was indicated to be anxious, mood depressed.  He was polite and courteous during the interview.  On another consultation February 2011, the Veteran reported symptoms at that time of anger, procrastination, paranoia, anxiety, difficulty sleeping (unless he used alcohol).  He reported symptoms were the result of his experiences in service, and a 2009  auto accident in which he had lost consciousness and rolled his truck a few times.  He had been arrested last year for assault and battery against his spouse, denied any legal problems further.  He and his spouse, he stated, were cohabitating, mainly staying together for the sake of their child.  He denied symptoms of mania.  He had depression, with depressed mood, irritability, sleep difficulty.  He reported drinking to help sleep.  He was lethargic.  Panic attacks began in 2008, and he was anxious when driving.  He denied psychosis.  

Objectively, the Veteran was well-groomed, eye contact was good, grooming was neat, psychomotor activity was within normal limits, attitude was cooperative, mood was euthymic, affect was within normal limits, speech was normal, no suicidal or homicidal ideation was observed, thought process did not include delusions or hallucinations, thought form was goal directed.  Cognition, memory, insight and judgment were good.  He had not been employed since leaving the Army.  

At the September 2012 videoconference hearing, the Veteran stated his anxiety symptoms had become worse since the 2010 VA examination.  He stated he could not find steady employment, his house had been foreclosed upon, he had panic attacks daily, and he had an auto accident that had been brought on by these symptoms.    

On re-examination, December 2015, the diagnoses at outset were major depressive disorder, generalized anxiety disorder, and substance abuse in early full remission.  The depression involved symptoms of sleep disturbance, low energy, excessive appetite and anhedonia.  Anxiety was manifested by worrying constantly, being very apprehensive about the future and self-doubting.  Substance abuse was not manifested by symptoms, and was in early full remission.  The Veteran's level of occupational and social impairment was summarized as:  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had a good relationship with his spouse and child.  He was last employed at a VA call center for 90 days, where he had some conflicts with others, and quit in December 2015 because he stated he could not make sufficient money and due to commuting problems.  He stated his activities now were mostly staying home.  The Veteran reported mental health symptoms of sleep disturbance, low energy, excessive appetite, anhedonia, constant worry, self-doubt and being apprehensive about the future.  The symptoms were severe and constant.  The effect the symptoms had upon total functioning was a major impact, significantly diminished quality of life.  He had had trouble sleeping for 22 years.  There was no history of violent behavior.  There was no history of suicide attempts.  He was treated with Wellbutrin for three years and did not know the dosage, and had a poor response and no side effects.  He had no psychotherapy within the past year, and no previous psychiatric hospitalizations or psychiatric emergency room visits.  He had minimal activities and limited quality to his life.  He was isolated and had no close friends.  

Objectively indicated symptoms were depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or worklike setting, suicidal ideation.  The Veteran was considered capable of managing his financial affairs.  The diagnosis remained, major depressive disorder; anxiety disorder with alcohol dependence.  

Based on the preceding, the Board will award a partial grant of benefits, by increasing to 50 percent the initial evaluation for the Veteran's service-connected mental health disorder for the time period from June 3, 2009 to December 20, 2015.  The 70 percent rating assigned since December 21, 2015 will remain in place.  

For purpose of the initial rating before December 21, 2015, the Board finds the Veteran had sufficient impairment for 50 percent, by VA examination and other findings.  At the June 2010 VA examination, in particular, the Veteran manifested panic attacks (not daily frequency at that time), sleep problems, lack of concentration or motivation, and limited social activity.  He frequently self-medicated with alcohol.  He had trouble driving.  It was later indicated, on an outpatient evaluation, this had been the cause of a 2009 motor vehicle accident.  Moreover, subsequent outpatient evaluation reinforces the existence of these symptoms and manifestations.  The Veteran further was indicated as being a reckless driver.  At the 2012 hearing, the Veteran also indicated his panic attacks occurred on a daily basis.  Most of the foregoing are manifestations within the criteria for the next higher 50 percent rating.  The symptoms and manifestations which did not belong with the 50 percent category were at or near as severe.  Therefore, a 50 percent initial rating is granted for the period from June 3, 2009 to December 20, 2015.  

The 50 percent rating indicated, it is observed that 70 percent was not further warranted.  The Veteran in many regards was doing well, and including speech, typical mood, daily life activities and communicating with others.  There was no history of hospitalization.  There was no indication of frequent outpatient treatment.  Medication was of partial help.  The Veteran worked intermittently.  There was no present suicidal ideation, or delusions or hallucinations.  Other general symptoms associated with a 70 percent rating were not shown, including:  obsessed rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  While the Veteran did have difficulty in adapting to stressful circumstances, including work, he had residual employment capacity and ability to interact in meaningful manner with others.  Accordingly, the Board does not find the next higher 70 percent warranted prior to December 21, 2015.

The Board further finds that for the time period from December 21, 2015 onwards, the Veteran's psychiatric condition did not meet the requirements for the 100 percent schedular rating under the general rating formula.  The Veteran did not have the symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  There was no evidence to show that he was a danger to himself or others and did not self-harm.  While the Veteran's overall condition had worsened on the 2015 VA examination, there were positive developments.  His alcohol abuse was in remission, he had recently worked at a VA call center, and his relationship with spouse was good.  There is no other sign or demonstrated symptom of total impairment.  Accordingly, a 100 percent schedular rating is not warranted because his psychiatric symptoms do not produce total occupational and social impairment.     

For these reasons, the claim for increase prior to December 21, 2015 is being granted at the 50 percent level, and denied at remaining time periods.  This is the extent of compensation awarded, applying VA's benefit-of-the doubt doctrine. 


ORDER

The claim on appeal for increased initial evaluation for degenerative joint disease of the lumbar spine is dismissed  

A 50 percent initial rating for a psychiatric disorder, categorized as major depressive disorder, and anxiety disorder with alcohol dependence, is granted from June 3, 2009 to December 20, 2015, subject to the applicable law on VA compensation.

A higher rating than 70 percent for the psychiatric disorder since December 21, 2015 is denied.  


REMAND

The claims for increased rating for right and left knee disorders must be remanded for VA re-examination, in view of recent precedential case holding regarding the assessment of orthopedic disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations, with respect to literal requirements articulated in 38 C.F.R. § 4.59).

Additionally, the Veteran requests entitlement to an earlier effective date for TDIU prior to December 21, 2015, citing inability to obtain substantially gainful employment, and that to the extent he was working this was marginal employment, not gainful employment according to applicable law.  He avers that employment in real estate industry from 2010 to 2012 was a "sheltered" job position within a family business; and that three-month time period working at a VA agency telephone call center was too limited in scope and compensation to be gainful employment.  To inquire into the impact of service-connected disability upon employment and obtain better depiction of work history, the Veteran should undergo VA general medical examination, with opinion provided on retrospective assessment of occupational capacity.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

The outcome of the TDIU claim is furthermore inextricably intertwined with the increased rating claims for knee disorders, that were already addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, these claims are REMANDED for the following action:

1. Schedule the Veteran for VA examination to determine the severity of his service-connected right and left knee disorders.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected right and left knee disorders.  The examiner should report complete range of motion findings for the affected joint regions.  

Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  Additionally, the examiner must document all functional loss, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
Further identify all other impairment of the knees, including but not limited to any lateral instability and/or recurrent subluxation.  

The examiner should provide a complete rationale for all opinions provided.

2. Then schedule the Veteran for a VA general medical examination, regarding his claim for earlier effective date for a TDIU.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.                   

The examiner is requested to opine based on a  retrospective assessment approximately when the Veteran became incapable of substantially gainful employment -- including whether at any time prior to the current effective date for a TDIU of December 21, 2015.  

The examiner is specifically requested to take into full consideration the Veteran's specific work history, including averment that while he was employed from year 2010 to 2012 this was a "sheltered" job with a family business with limited work duties, and so marginal employment; and when employed for three months in year 2015 at a VA agency call center facility, this again was marginal employment.  

In stating the request opinion, also provide findings concerning functional impairment of all service-connected disabilities, to include any impact that the disorders have individually or in combination on his ability to maintain employment.  The examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.  

If an opinion cannot be rendered without resorting to speculation or for another reason, please explain why this is not possible.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal for increased rating for right and left knee disorders, and earlier effective date of TDIU, in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


